Affirmed as Modified; Opinion Filed April 6, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00775-CR
                                      No. 05-14-00776-CR

                       DERRITH LASHUN ROBERTSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-60961-V, F11-60962-V

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                                   Opinion by Justice Evans

       Derrith Lashun Robertson appeals his convictions, following the adjudication of his guilt,

for two aggravated robberies.     In two issues, appellant contends the trial court abused its

discretion in determining he violated the terms of his community supervision and the judgments

should be modified to show there were no plea bargains as to the motions to adjudicate. We

modify the trial court’s judgments adjudicating guilt and affirm as modified.

                                         BACKGROUND

       Appellant waived a jury and pleaded guilty to two aggravated robbery with a deadly

weapon offenses. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). Pursuant to plea
agreements, the trial court deferred adjudicating guilt and placed appellant on eight years’

community supervision in each case.         The State later moved to adjudicate guilt, alleging

appellant violated the conditions of his community supervision, including Condition (a) by

intentionally and knowingly fleeing from police officers in a motor vehicle while officers were

attempting to arrest or detain appellant; Condition (d) by failing to report as directed; and

Condition (v) by failing to report in person for orientation.

       During the adjudication hearing, probation officer Carol Sanders testified she gave

appellant the conditions of community supervision, explained them to him, and had appellant

sign them. Sanders testified appellant was placed on probation on October 2, 2012. Appellant

failed to report as directed and never attended any appointment set by the probation department

for October, November, or December 2012. The original motions to adjudicate and arrest

warrants were issued on December 21, 2012. Amended motions to adjudicate were filed on July

1, 2013. Sanders testified the probation department tried to contact appellant via telephone, but

did not go to his physical address.

       Department of Public Safety trooper Gerardo Hinojosa testified that on April 19, 2013, he

observed a minivan with a non-functioning headlight driving on Interstate 20 in Kaufman

County. When Hinojosa tried to initiate a traffic stop, the minivan took off at a high rate of

speed. Hinojosa pursued the minivan with the patrol car’s lights and siren activated. Several

other patrol units and a police helicopter joined the pursuit. The minivan averaged speeds

between 100 and 115 mph through several cities. Hinojosa testified that when the helicopter

joined the pursuit, he concentrated on driving and did not see who was driving the minivan or

when the occupants jumped from the vehicle. Other officers apprehended appellant and two

other individuals who had jumped out of the minivan. Hinojosa testified appellant was wearing



                                                 -2-
an orange shirt when he was apprehended. After talking with the occupants of the minivan and

the officers who apprehended them, Hinojosa determined that appellant was the driver. A

videotape from the patrol car’s camera was admitted into evidence.

        Garland police officer Clay Lacy testified he flew the helicopter during the pursuit of the

minivan. A videotape from the helicopter’s camera was admitted into evidence. Lacy testified

the camera stayed on the driver of the minivan, a man wearing an orange shirt. The camera

shows the driver jumped out of the vehicle while it was still moving and was apprehended by

officers.

        Appellant testified he never went to orientation and failed to report as directed because

his father kicked him out of the house and he had to move “out of my boundaries.” Appellant

“stayed with a friend” in Kaufman County, but did not notify the probation department about his

new address. Appellant denied driving the minivan. He testified he was in the back seat on the

right side, and the juvenile who was arrested with him was driving the minivan. Appellant

further testified he was wearing a black shirt and black pants when arrested.

        The trial court found the allegations in the motions to adjudicate true, adjudicated

appellant guilty of the two aggravated robberies, and sentenced him to five years’ imprisonment

in each case.

                                        APPLICABLE LAW

        Appellate review of an order revoking community supervision is limited to determining

whether the trial court abused its discretion. See Rickels v. State, 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006).      An order revoking community supervision must be supported by a

preponderance of the evidence, meaning the greater weight of the credible evidence that would

create a reasonable belief that the defendant has violated a condition of probation. Id. at 763–64.



                                                -3-
A finding of a single violation of community supervision is sufficient to support revocation. See

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). Thus, to prevail on

appeal, appellant must successfully challenge all of the findings that support the revocation

order. See Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978).

                                           DISCUSSION

       Appellant contends the evidence was insufficient to support the adjudication of his guilt

because he had an affirmative defense to not reporting as directed: officers had not attempted to

contact him in person at his last known address pursuant to article 42.12, section 24 of the Texas

Code of Criminal Procedure. Appellant also argues the State failed to prove he fled from

officers in a motor vehicle because he was not driving the minivan. The State responds the trial

court did not abuse its discretion in adjudicating appellant guilty because the evidence shows

appellant intentionally evaded law enforcement with a motor vehicle.

       Although appellant testified he was wearing a black shirt and was not driving the

minivan, Lacy testified the man wearing an orange shirt was driving the minivan, and Hinojosa

testified that appellant was wearing an orange shirt when he was arrested. It was the trial court’s

role, as fact finder, to resolve the conflicts in the evidence. See Swearingen v. State, 101 S.W.3d
89, 97 (Tex. Crim. App. 2003). Reviewing the evidence under the appropriate standard, we

conclude it is sufficient to support the trial court’s finding that appellant violated his community

supervision by intentionally fleeing from law enforcement in a motor vehicle. Thus, the trial

court did not abuse its discretion in revoking appellant’s community supervision and

adjudicating appellant’s guilt. See Rickels, 202 S.W.3d at 763; Sanchez, 603 S.W.2d at 871.

Because proof of one violation is sufficient, we do not address appellant’s challenge to the




                                                -4-
sufficiency of the evidence to support the finding he failed to report. See Sanchez, 603 S.W.2d at

871. We overrule appellant’s first issue.

                                      MODIFY JUDGMENTS

       In his second issue, appellant contends the judgments adjudicating guilt should be

modified to show there were no plea bargain agreements as to the motions to adjudicate. The

State agrees the judgments should be modified as appellant requested.             The judgments

adjudicating guilt incorrectly state the terms of plea bargain as “5 years TDC No Fine.” We

sustain appellant’s second issue.

       We modify the judgments adjudicating guilt to show there are no terms of plea bargain.

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140775F.U05




                                               -5-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


DERRITH LASHUN ROBERTSON,                           Appeal from the 292nd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F11-60961-V).
No. 05-14-00775-CR        V.                        Opinion delivered by Justice Evans, Chief
                                                    Justice Wright and Justice Myers
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered this 6th day of April, 2015.




                                              -6-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


DERRITH LASHUN ROBERTSON,                           Appeal from the 292nd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F11-60962-V).
No. 05-14-00776-CR        V.                        Opinion delivered by Justice Evans, Chief
                                                    Justice Wright and Justice Myers
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered this 6th day of April, 2015.




                                              -7-